Title: To George Washington from Henry Knox, 11 June 1794
From: Knox, Henry
To: Washington, George


               
                  Sir,
                  War department June 11th 1794
               
               I have the honor to submit for your approbation the corrected copies of letters to Governor Moultrie and Major General Pinckney—and which are intended to be forwarded by Captain German who will sail to morrow.  With perfect respect I have the honor to be Your obedient Servant
               
                  H. Knox
               
             